                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 XAVIER INGRAM,                     HONORABLE JEROME B. SIMANDLE

                  Plaintiff,
                                          Civil Action No.
      v.                                 14-5519 (JBS-KMW)

 COUNTY OF CAMDEN, et al.,

                  Defendants.



 DARREN A. DICKERSON,

                  Plaintiff,              Civil Action No.
                                         14-6905 (RBK-KMW)
      v.

 COUNTY OF CAMDEN, et al.,                   MEMORANDUM
                                               OPINION
                  Defendants.




SIMANDLE, District Judge:

     1.    On June 14, 2014, Plaintiff Xavier Ingram was allegedly

assaulted by several Camden County Police Officers resulting in

catastrophic injuries including quadriplegia, in violation of 42

U.S.C. § 1983. As the alleged assault unfolded, Plaintiff Darren

A. Dickerson was a bystander who yelled curse words at the police

officers about their misconduct and allegedly was also attacked by

certain police officers, causing injury, also in violation of 42

U.S.C. § 1983. Plaintiffs filed separate suits in this Court which
were              consolidated                             for        purposes    of   management     and     pretrial

discovery before the Honorable Karen M. Williams, U.S. Magistrate

Judge.

              2.             This matter comes before the Court by way of motion to

consolidate for trial the cases of Ingram v. County of Camden,

Civil No. 14-5519 (JBS-KMW), (hereinafter “the Ingram matter”)

with Dickerson v. County of Camden, Civil No. 14-6905 (RBK-KMW),

(hereinafter “the Dickerson matter”) filed by Plaintiff Darren A.

Dickerson. (See Dickerson Mot. [Docket Item 172].)1 The present

motion is opposed by Defendants County of Camden, Camden County

Police                  Department,                            John     Scott    Thomson,   and     Orlando    Cuevas

(hereinafter “County Defendants”), who are defendants in both the

Ingram matter and in the Dickerson matter, and by Defendant Merck

in the Ingram matter.2 (See County’s Opp’n [Docket Item 190];

Merck’s Opp’n [Docket Item 195].) Thereafter, Plaintiff Dickerson

filed a reply brief. (See Dickerson Reply [Docket Item 201].)




                                                            
1 The present motion and the parties’ related submissions were
filed solely in the Ingram matter, pursuant to Rule 42.1, L. Civ.
R. Therefore, any citations to documents on the record in this
Memorandum Opinion shall be made to items that are present on the
Ingram docket, unless otherwise noted. The undersigned decides the
consolidation motion as the judge to whom the earlier-filed matter
was assigned, pursuant to Rule 42.1, L. Civ. R.

2Defendant Marchiafava in the Ingram matter and Defendant Shockley
in the Dickerson matter each joined County Defendants’ brief. (See
Letters [Docket Items 191, 193].)


                                                                            2
              The Court has considered the submissions and decides the

pending motion [Docket Item 172] pursuant to Rule 78(b), Fed. R.

Civ. P.

              3.             For the reasons set forth below, Plaintiff Dickerson’s

motion to consolidate these cases will be granted.

              4.             Under Federal Rule of Civil Procedure 42(a),3 “district

courts have ‘broad power’ to consolidate cases that share ‘common

question[s] of law or fact.’” A.S. ex rel. Miller v. SmithKline

Beecham Corp., 769 F.3d 204, 212 (3d Cir. 2014) (quoting Ellerman

Lines, Ltd. v. Atl. & Gulf Stevedores, Inc., 339 F.2d 673, 675 (3d

Cir. 1964), cert. denied, 382 U.S. 812 (1965); citing United States

v. Schiff, 602 F.3d 152, 176 (3d Cir. 2010) (noting that a district

court               has           “broad                 discretion   in   its   rulings   concerning   case

management”)). “The mere existence of common issues, however, does

not require consolidation.” Liberty Lincoln Mercury, Inc. v. Ford

Marketing Corp., 149 F.R.D. 65, 80-81 (D.N.J. 1993) (citations

omitted) (emphasis added). Rather, “[t]he savings of time and

effort gained through consolidation must be balanced against the

inconvenience,                                  delay          or   expense   that   might    result    from

simultaneous disposition of the separate actions.” Id. (citations


                                                            
3Federal Rule of Civil Procedure 42(a) specifically provides that,
“[i]f actions before the court involve a common question of law or
fact, the court may: (1) join for hearing or trial any or all
matters at issue in the actions; (2) consolidate the actions; (3)
or issue any other orders to avoid unnecessary cost or delay.” FED.
R. CIV. P. 42(a).


                                                                       3
omitted). However, ultimately, “a court may consolidate cases if,

in            its              discretion,                         ‘consolidation          would     facilitate      the

administration of justice.’” Doug Brady, Inc. v. New Jersey Bldg.

Laborers                    Statewide                          Funds,   250   F.R.D.   171,        176   (D.N.J.   2008)

(quoting Waste Distillation Tech., Inc. v. Pan Am. Resources, Inc.,

775 F.Supp. 759, 761 (D.Del.1991)).

              5.             Plaintiff Dickerson argues that the Ingram and Dickerson

matters should be consolidated because both matters arise from the

same series of events, both matters involve the same causes of

action,                  both             matters                include      the   same    law    firm   representing

Defendant County of Camden, both matters were consolidated for the

purposes of discovery, both matters will include the same videotape

evidence, substantially the same fact witnesses,4 and the same

expert witnesses.5 (Dickerson Br. [Docket Item 172-5], 8.) There

is substantial overlap of named defendants.6 Plaintiff Dickerson



                                                            
4 Dickerson has identified eight fact witnesses who would testify
as to both incidents.

5 Plaintiff Dickerson concedes that he and Plaintiff Ingram would
rely on different doctors’ testimony regarding their respective
injuries. (Dickerson Br. [Docket Item 172-5], 8.)

6 The Ingram and Dickerson pleadings both name Camden County,
Camden County Police Department, Chief Thomson, and Officer
Cuevas, each of whom is represented by the law firm of Brown &
Connery. Ingram also names Officer Marchiafava (represented by
Brown & Connery), Officer Gennetta (represented by Zeller &
Wieliczko) and Officer Merck (represented by Blumberg & Wolk),
while Dickerson names Officer Shockley (represented by Brown &
Connery).


                                                                              4
further argues that consolidation of the Ingram and Dickerson

matters would conserve the resources of the Court, of Defendant

County of Camden (and therefore of the taxpayers), and of both

Plaintiff Dickerson and Plaintiff Ingram. (Id. at 9.) Finally,

Plaintiff Dickerson asserts that in the absence of consolidation,

two separate trials may yield two inconsistent verdicts with

respect to Defendants’ liability in these two matters. (Id.)

     6.     County Defendants oppose Plaintiff Dickerson’s motion on

the grounds that the facts underlying the Ingram matter will be

relevant only as background or context to the Dickerson matter,

not as substantive evidence of the allegations set forth by

Plaintiff Dickerson. (See County Opp’n [Docket Item 190], 9.)

County    Defendants    further   assert       that   consolidation   is   not

appropriate   because    the   Ingram    and    Dickerson   matters   include

separate Officer Defendants and because the Ingram matter includes

a number of Daubert issues that are not present in the Dickerson

matter. (See id. at 9-10.) County Defendants argue that those

Officer Defendants who are only in the Dickerson matter should not

be required to defend against the allegations in the Ingram matter,

and vice versa. (See id. at 10.) County Defendants go on to assert

that similar allegations in the two matters regarding police

practices and Monell liability and the fact that the parties rely

on the same experts in both matters are insufficient grounds to

justify consolidation of Ingram and Dickerson. (See id. at 10-11.)


                                     5
County Defendants also emphasize that the Ingram and Dickerson

matters rely on separate facts and only have certain overlapping

fact witnesses. (See id. at 11-12.) Finally, County Defendants

argue that the fact that County Defendants are represented by the

same counsel in both Ingram and Dickerson is irrelevant and that

Plaintiff Dickerson is overstating the efficiency to be realized

by combining the two matters. (See id.)7

              7.             Defendant Merck opposes Plaintiff Dickerson’s present

motion, asserting that the events in the Ingram and Dickerson

matters are not intertwined, as they involve separate defendants

and separate legal claims. (See Merck Opp’n [Docket Item 195], 4.)

Defendant                      Merck               also        asserts   that   he   will   be   prejudiced   by

consolidating these two matters; in particular he foresees being

prejudiced if Plaintiff Dickerson’s Monell expert is permitted to

discuss the expert’s opinion regarding Defendant Merck’s personnel


                                                            
7 County Defendants also note that Plaintiff Ingram has taken no
position regarding Plaintiff Dickerson’s motion. (See County’s
Opp’n [Docket Item 190], 12.) However, it is unclear to the Court
why any party’s decision to neither support nor oppose a motion
should weigh in favor of or against such a motion. County
Defendants then assert that “[Plaintiff] Ingram does not share any
of   [Plaintiff]   Dickerson’s   concerns   regarding   resources,
inconsistent verdicts, or anything else.” (Id.) The Court sees no
basis for County Defendants’ assertions regarding what concerns
Plaintiff Ingram may or may not have. As Plaintiff Ingram has not
filed any submissions with regard to the present motion, the Court
is left to guess as to what basis County Defendants rely upon in
order to make such seemingly definitive assertions on behalf of
Plaintiff Ingram. All that we know is that Plaintiff Ingram does
not oppose the consolidation of his case with Plaintiff
Dickerson’s.


                                                                         6
records and the expert’s opinion that Defendant Merck should have

received a remedial intervention as a result of his record. (See

id. at 5-6.) Defendant Merck also argues that the jury may be

confused, because it is possible that different attorneys may be

advocating on behalf of Defendant Marchiafava with respect to the

Ingram matter as opposed to the Dickerson matter. (See id. at 7-

8.)

      8.    In his reply brief, Plaintiff Dickerson reiterates his

position that there is significant overlap of the facts, witnesses,

and parties in the Ingram and Dickerson matters, and that there

are significant efficiency benefits to be realized by all parties,

by the Court, and by the taxpayer, were these two matters to be

consolidated. (Dickerson Reply [Docket Item 201], 2-6.)

      9.    The Ingram matter revolves around an encounter between

Camden County Police officers and Plaintiff Ingram on June 12,

2014; the Dickerson matter revolves around Plaintiff Dickerson’s

observations of Plaintiff Ingram’s encounter, his comments to

Camden County Police officers during that encounter, and the

officers’ immediate reaction to Plaintiff Dickerson’s comments.

(See Dickerson Br. [Docket Item 172-5], 2; County’s Opp’n [Docket

Item 190], 2-3; Merck’s Opp’n [Docket Item 195], 1.) Both matters

involve claims regarding inappropriate police practices imposing

excessive   force   and    Monell   liability   arising     from   Plaintiff

Ingram’s    encounter     with   Camden   County   Police    officers   and


                                     7
Plaintiff Dickerson’s subsequent reaction to that encounter. (See

generally Second Amended Complaint [Docket Item 64], in the Ingram

matter; Complaint [Docket Item 1], in the Dickerson matter.) The

parties agree that many of the expert witnesses in these two

matters will overlap, though they may opine on slightly different

facts in relation to the claims of the two plaintiffs. (See

Dickerson Br. [Docket Item 172-5], 8; County’s Opp’n [Docket Item

190], 11; Merck’s Opp’n [Docket Item 195], 5.) The parties appear

to agree that there are likely to be common fact witnesses in these

two matters. (See Dickerson Br. [Docket Item 172-5], 8; County’s

Opp’n [Docket Item 190], 11; Merck’s Opp’n [Docket Item 195], 4.)

The parties further appear to agree that at least some of the facts

surrounding                          Plaintiff                 Ingram’s        encounter    with   police    will   be

necessary                      to         present              at    the   trial    of     the   Dickerson   matter,

including the same videotape evidence, in order to provide the

jury              with              the            proper           background     and     context   to     Plaintiff

Dickerson’s claims. (See Dickerson Br. [Docket Item 172-5], 8;

County’s Opp’n [Docket Item 190], 9; Merck’s Opp’n [Docket Item

195], 1.)8


                                                            
8 Defendant Merck’s opposition brief [Docket Item 195] does not
directly address Plaintiff Dickerson’s claims that certain
evidence regarding Plaintiff Ingram’s encounter with police will
be necessary at the trial of the Dickerson matter, though Defendant
Merck does assert that the two matters are “not ‘intertwined,’”
that the two matters include different Officer Defendants, and
that each matter includes certain distinct circumstances. (Merck’s
Opp’n [Docket Item 195], 4.)


                                                                           8
              10.            Assessing these common factors against the prospects of

inconvenience or unfair prejudice to litigants and confusion of

the jury, the Court finds that these two cases involve a number of

common questions of law and fact, that there would be significant

time and expense saved by the parties, the Court, and the public

purse, were the Ingram and Dickerson matters to be consolidated,

and, therefore, that consolidation of the Ingram and Dickerson

matters “would facilitate the administration of justice.”9

              11.            The Court has considered County Defendants’ argument,

that the Officer Defendants in each of the two matters are not

identical, and that they should not be required to defend against

claims made in matters to which they are not a party. As noted,

three Officer Defendants are named only in Ingram (i.e. Machiafava,

Gennetta, and Merck) and Officer Shockley is the only defendant

named solely in Dickerson. However, no party has stated that a

jury            may           confuse                   one    Officer   Defendant   in   one   matter   for   a

different Officer Defendant in the other matter, nor has any party

described                       any            “inconvenience”           or   “expense”    that   they   might



                                                            
9 County Defendants observe, supra, that the Ingram matter has
certain Daubert motions pending that do not involve any of the
issues in the Dickerson matter. However, two matters do not need
to present completely identical questions of law and fact in order
to be consolidated, and furthermore no party has asserted that the
Daubert motions currently pending in the Ingram matter would cause
any “inconvenience, delay or expense” to the parties present in
only the Dickerson matter, and the Court does not find any
substantial issue.


                                                                         9
experience as a result of consolidation. Even from the County’s

perspective, separate trials would be substantially redundant and

more expensive than one consolidated trial.10 The Court agrees with

County                Defendants’                              assessment     that   consolidation   may    lead   to

certain Officer Defendants sitting through certain days of trial

that do not directly address the claims against them, (see County’s

Opp’n [Docket Item 190], 10); however, such minimal delays for one

party in these matters, which were each filed in 2014, are not

significant enough to override the advantages of consolidation

described, supra. Moreover, the trial schedule can be managed to

minimize such unnecessary days of attendance.

              12.            The Court is mindful of the potential for prejudice

described by Defendant Merck, supra; however, any such prospect

can easily be cured by limiting instructions or other remedies

available to the parties and the Court under the Federal Rules of

Evidence.                       Defendant                       County   of    Camden   faces   Monell     liability

related to the training and supervision of Defendant Merck and

others in Ingram, and having a separate trial regarding Monell




                                                            
10The Court notes its decision is not based upon the prospect of
avoiding inconsistent verdicts, as argued by Plaintiff Dickerson.
Liability or non-liability for excessive force in one case does
not imply that the same result should be reached in the other. To
this extent, as the jury will be instructed, the jury will be
informed that it must consider each plaintiff’s claims separately
and reach individual verdicts independent of each other.


                                                                            10
liability in Dickerson does not eliminate the prospect of Monell

evidence being adduced that involves Defendant Merck’s record.

     13.    Moreover,   after    various     dispositive     motions    are

addressed in Ingram and Dickerson, the Court will be in position

to assess the final scope of trial. At that time, the Court may

also consider whether the trial should be bifurcated into two

phases, with Phase I concerning questions of individual liability

of Officer Defendants and Phase II, if necessary, addressing Monell

liability   and    damages.   Such   a    determination    awaits   further

developments.

     14.    For the reasons stated above, Plaintiff Dickerson’s

motion to consolidate the cases of Ingram v. County of Camden,

Civil No. 14-5519 (JBS-KMW), with Dickerson v. County of Camden,

Civil No. 14-6905 (RBK-KMW) [Docket Item 172] for trial will be

granted. An accompanying Order will be entered.




January 15, 2019                          s/ Jerome B. Simandle
Date                                      JEROME B. SIMANDLE
                                          U.S. District Judge




                                     11
